EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch on 12/16/2021.

The application has been amended by the 11 amendments as follows: 

1. Amend claim 1, lines 43-44 as follows:
wherein the controller is further configured to alternate the step to chemically treat step to thermally treat

2. Amend claim 13, line 31 as follows:


3. Amend claim 14, line 2 as follows:
system is arranged to control the substrate temperature independently or decoupled from the

4. Amend claim 19 as follows:
	The system of claim 13, wherein the temperature maintained by the first thermal treatment system enables a chemical reaction between the HF and the at least one other process gas and the substrate and wherein the temperature maintained by the second thermal treatment system enables a desorption process on the substrate.

5. Amend claim 23, line 10 as follows:
	process chamber to provide a thermal treatment of the substrate, wherein the thermal treatment system comprises a window, the window being

6. Amend claim 23, line 20 as follows:
	holder during the thermal treatment by the thermal treatment system;

7. Amend claim 23, line 35-36 as follows:
raise the substrate to be in a raised position separated from the substrate holder during thement of the substrate and the backside gas supply system to, with the substrate in the

8. Amend claim 23, line 38 as follows:
	during thement of the substrate,


thermalment until a predetermined amount of material is removed from the substrate.
 
10. Amend claim 32, lines 3-6 as follows:
controls the lift pins to position the substrate toward the radiation shield for the step to thermally treat
	wherein the radiation shield includes plural openings extending therethrough for passage of gaseous material originating from the substrate during the step to thermally treat

11. Amend claim 33, lines3-6 as follows:
controls the lift pins to position the substrate toward the radiation shield for the thermal treatment by the second thermal treatment system
	wherein the radiation shield includes plural openings extending therethrough for passage of gaseous material originating from the substrate during the thermal treatment by the second thermal treatment system.

Claim Interpretation
For claim 1, 3-4, 11-12, and 29, the limitation “temperature controlled substrate holder” is interpreted as a substrate holder which is capable of being temperature controlled by a different structure in the apparatus. As applied below this different 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(i) “vacuum pumping system” in claims 1, 3-4, 12-14, 16, 19, 22-25, 27, and 29-34 interpreted as vacuum pump and gate valve [0044] or equivalents thereof
(ii) “chemical treatment system” in claims 1, 3-4, 12-14, 16, 19, 22-25, 27, and 29-34 interpreted as: gas supply 242, connection to process chamber [0029], and gas introduction system; or equivalents thereof
(iii) “gas introduction system” in claims 1, 3-4, 12-14, 16, 19, 22-25, 27, and 29-34 interpreted as a plurality of injection orifices or nozzles [0030] or an equivalent thereof
(iv) “thermal treatment system” in claims 1, 3, 12, 29 and 32 interpreted as a radiative heating source such as a heat lamp [0031]  and a heat exchanger configured to circulate heat transfer fluid through disposed in the temperature controlled substrate holder [0037] (and claim 4) or equivalents thereof and a window. Note that the claim does recite the thermal treatment system comprises a window but that a window alone is insufficient to perform the claimed function. 
thermal treatment system” in claim 4 interpreted as a radiative heating source such as a heat lamp [0031] or an equivalent thereof and the heat exchanger structure as claimed in claim 4. Note that while a portion of the structure (heat exchanger) is clearly claimed in claim 4 and no longer includes equivalents of the structure, there is no evidence this structure is sufficient to perform the recited functions (e.g. heating to sufficient temperature to cause evaporation of chemically altered surfaces layers), therefore the term still includes a means plus function interpretation which is narrower than the interpretation of claim 1 because equivalents of the heat exchanger are no longer included in the interpretation.
(iv) “thermal treatment system” in claims 23-25, 31 and 34 interpreted as a radiative heating source such as a heat lamp [0031]  or an equivalent thereof and a window. Note that the claim does recite the thermal treatment system comprises a window but that a window alone is insufficient to perform the claimed function. 
(v) “first thermal treatment system” in claim 13-14, 16, 19, 22, 27, 30 and 33 interpreted as a heating or cooling fluid circulation [0032] and [0037] or an equivalent thereof
(vi) “second thermal treatment system” in claim 13-14, 19, 22, 27, and 33 interpreted as a radiative heating source such as a heat lamp [0031] or an equivalent thereof
(vii) “backside gas supply system” in claim 1, 3-4, 12-14, 16, 19, 22-25, 27,  and 29-34 interpreted as gas supply 264 and connection to the substrate holder [0033] or equivalents thereof
has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1, 3-4, 12-14, 16, 19, 22-25, 27, and 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 13, and 23 are allowable because the prior art of record alone or in combination fails to teach, fairly suggest, or render obvious all the limitations of the instant claims in combination. Applicant persuasively argues (see p19 of remarks filed 09/13/2021) that the Jeng reference fails to teach or suggest a controller configured to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716